DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Response to Arguments
Applicant’s arguments of 5/27/2022 have been fully considered, but are either not persuasive, or are rendered moot by the new grounds of rejection based upon the newly-cited Eisenhammer reference.
Applicant’s arguments with respect to rejections based upon the combination of Sprague and Zhang are moot in view of the new grounds of rejection which do not rely upon the previously-cited Zhang reference.
Applicant’s arguments with respect to rejections based solely upon Sprague do not address the issue of obviousness.  Applicant merely provides the conclusory statements:  “the structure recited in the claimed invention is different from that discussed in Sprague” and “Sprague not only fails to disclose the high refractive index Si:NH layer with a refractive index > 3.5, but also fails to disclose the high refractive index Si:NH layer with the extinction coefficient less than 0.0002” (Remarks of 5/27/2022, pages 5-7).
Regarding the refractive index of greater than 3.5, Sprague does disclose this limitation because Sprague discloses layers of amorphous hydrogenated silicon with added nitrogen [a-Si:H,N] 104 which may have a refractive index of about 3.3 to 3.5 for wavelengths between 700 nm and 1100 nm (see paragraphs [0029], [0030] and FIG. 4 of Sprague; emphasis added by Examiner).  The use of the word “about” to describe the range of 3.3 to 3.5 indicates values which may be slightly lower or higher that the stated numerical amounts.  A refractive index which is slightly higher than 3.5 satisfies the claimed “refraction index … greater than 3.5”.  Therefore, the claimed refractive index of greater than 3.5 is disclosed by Sprague.
Regarding the extinction coefficient of less than 0.0002, the Examiner acknowledged Sprague’s lack of explicit disclosure of this limitation in both the Non-Final Office Action of 8/30/2021 and the Final Office Action of 2/8/2022.  However, as explained in the Final Office Action, Sprague recognizes that extinction coefficient is a result-effective variable, as evidenced by at least paragraphs [0003], [0010], [0014]-[0018] of Sprague.
Specifically, Sprague discloses that the performance of the device (i.e., narrow band interference filter) requires high transmission, and high transmission corresponds to a low extinction coefficient, and that the objective of achieving a low extinction coefficient may be a trade-off with the objective of achieving a small angle shift (of the filtration bandwidth) because both are affected by the amounts of hydrogen present, i.e., a low extinction coefficient may be achieved by permitting a larger angle shift (see paragraphs [0003], [0010], [0015] of Sprague).  The Final Office Action proceeds to explain that it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955)).  And that in the present case, the general conditions of the claim are disclosed in the prior art because Sprague discloses the known correlation between low extinction coefficient of the layers and the desired high transmission of the device comprising such layers (see, e.g., paragraphs [0014]-[0018] of Sprague) and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague.
Applicant does not appear to have addressed the above reasoning in the Final Office Action that the claimed “extinction coefficient … less than 0.0002” would have been obvious to one of ordinary skill in the art based solely on the disclosures of Sprague.
Furthermore, with regard to each of the three claim limitations that are not explicitly disclosed by Sprague (extinction coefficient, blocking level, and center wavelength shift), such limitations are not limitations of physical structure or chemical composition of the device, but rather appear to be desired results of the device.  In other words, the limitations of extinction coefficient, blocking level, and center wavelength shift are merely the consequences which flow from particular physical structure or chemical composition.  But the present claims do not appear to distinguish from Sprague on the basis of physical structure or chemical composition.
Therefore, the rejections based solely upon Sprague are maintained, and new rejections are made herein based upon the combination of Sprague and Eisenhammer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 and 14 are written to depend from Claim 11.  However, Claim 11 is cancelled, thereby rendering Claims 12 and 14 unclear as to which claim they are intended to depend from.   For purposes of examination, Claims 12 and 14 will be treated as depending from independent Claim 1.
Dependent Claims 13, 15 and 16 inherit the deficiencies of Claims 12 and 14.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites:  “wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm”.  However, Claim 1, from which Claim 7 depends, already contains this limitation.  Therefore, Claim 7 does not appear to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-9, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague et al., US 2016/0238759, previously-cited, or alternatively, as being unpatentable over Sprague in view of Eisenhammer, US 2020/0408977, newly-cited.
Regarding Claim 1, Sprague discloses:  An infrared band pass filter, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first multilayer film (interference filter 100 comprising a substrate 102 and alternating layers of a-Si:H,N 104 and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; Abstract and paragraph [0029] and FIG. 4 of Sprague), wherein the multilayer film comprises:
a plurality of Si:NH layers, wherein an refraction index of each Si:NH layer is greater than 3.5 in a wavelength range between about 800 nm and 1100 nm (layers of amorphous hydrogenated silicon with added nitrogen [a-Si:H,N] 104 which may have a refractive index of about 3.3 to 3.5 for wavelengths between 700 nm and 1100 nm; paragraphs [0029], [0030] and FIG. 4 of Sprague); and
a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein a refraction index of each low refraction index layer is less than 3 in the wavelength range between 800 nm and 1100 nm (layers of SiO.sub.2 106 and/or Si.sub.3N.sub.4 108, which alternate with the layers of a-Si:H,N 104, such layers having a refractive index of 1.9 to 2.7 for wavelengths of about 750 nm to 1000 nm or about 800 nm to 1100 nm; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein the material of the low refraction index layer is selected from the group consisting of SiO.sub.2, Al.sub.2O.sub.3, TiO.sub.2, Nb.sub.2O.sub.5, Ta.sub.2O.sub.5, SiOH and SiNOH (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106 and/or Si.sub.3N.sub.4 108; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
wherein a difference value between the refraction index of the each Si:NH layer and the low refraction index layer is greater than 0.5 (a difference value between a number of about 3.3 to 3.5 [layers of a-Si:H,N 104] and a number of about 1.9 to 2.7 [layers of SiO.sub.2 106 and/or Si.sub.3N.sub.4 108] is about 0.6 to 1.6, and the numbers 0.6 to 1.6 are larger than 0.5; paragraphs [0020], [0029]-[0034] and FIG. 4 of Sprague);
a substrate, wherein the substrate is mounted in the first multilayer film (substrate 102, e.g. glass, silica, or alumina substrate initially loaded onto substrate carousel 14; paragraph [0029] and FIGS. 1, 4 of Sprague);
a second multilayer film, formed on the other surface of the substrate, opposite to the first multilayer film (two layer stacks 110, 112, each comprising the a-Si:H,N 104 layers and SiO.sub.2 106 and/or Si.sub.3N.sub.4 108 layers, may be formed on opposite sides of the substrate 102 using a “flip over” method; paragraph [0029] and FIGS. 1, 4 of Sprague); 
wherein the infrared band pass filter has a pass band partially overlapping with the wavelength range between 800 nm and 1100 nm, and the center wavelength of the pass band is in the wavelength range between 800 nm and 1100 nm (the interference filter may have a passband center wavelength, and thus a passband which at least partially overlaps with, in the range of 750-1000 nm or 750-1100 nm or 800-1100nm; Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague).

Sprague discloses that the performance of the device [narrow band interference filter] requires high transmission, and high transmission corresponds to a low extinction coefficient (see paragraph [0015] of Sprague).  Sprague further discloses that the objective of achieving a low extinction coefficient may be a trade-off with the objective of achieving a small angle shift [of filtration bandwidth] because both are affected by the amounts of hydrogen present, i.e., a low extinction coefficient may be achieved by permitting a larger angle shift (see paragraphs [0003], [0010], [0015] of Sprague).
Nonetheless, Sprague does not appear to explicitly disclose:  an extinction coefficient of each Si:NH layer is less than 0.0002.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague discloses the known correlation between low extinction coefficient of the layers and the desired high transmission of the device comprising such layers (see, e.g., paragraphs [0014]-[0018] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague.

Sprague discloses a passband center wavelength in the range of 750-1000 nm or 750-1100 nm or 800-1100nm (see, e.g., Abstract and paragraphs [0007], [0014]-[0018], [0021], [0030] and Claims 8, 9, 17 of Sprague), the term “passband” indicating that light within the disclosed wavelengths (i.e., near infrared light) is transmitted, whereas light which is either above or below these wavelengths (i.e., visible and mid-to-far infrared light) is blocked.
Nonetheless, Sprague does not appear to explicitly disclose:  the pass band has a blocking level greater than OD5 [optical density 5] in the wavelength range between 400 nm and 1100 nm.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague discloses a filter having a “high-pass filter cut-off”, i.e., a lower limit to the wavelength range in which light is transmitted through the filter (see, e.g., paragraphs [0029], [0030] and Claim 14 of Sprague).  Sprague further discloses that the interference filter is designed for operation in the near infrared wavelengths, e.g., 800nm to 1250nm or 800nm to 1100nm, and in particular, for applications of infrared gesture controls of human-machine interaction, infrared night vision for automobiles, LIDAR, infrared night vision for security cameras, and proximity CMOS sensors used in mobile phone, wherein the useful wavelength is between 700nm and 1100nm (see, e.g., paragraphs [0014], [0016], [0018], [0021], [0030] of Sprague).
Also, to put it plainly, the entire purpose of a passband filter is to transmit as much light as possible within a specific wavelength range, while blocking as much light as possible outside of the specific wavelength range.  And thus the disclosure of any passband filter includes an implicit motivation to increase transmission of light in the passband and increase blockage of light outside of the passband (see, e.g., column 1, lines 22-39 of U.S. Pat. No. 10,455,167 to Inoguchi, previously-cited as a teaching reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a large blocking effect, such as OD5, for non-infrared wavelengths (e.g., 400nm to 700nm, or 400nm to 800nm) for the filter of Sprague, in accordance with routine optimization or discovery of workable ranges, because such wavelengths do not correspond to a useful and desirable transmission band of light for the desired uses of the filter of Sprague, as evidenced by paragraphs [0014], [0016], [0018], [0021], [0029], [0030] of Sprague, and thus a maximum blockage of light for such range of wavelengths is desirable and would be selected.

Sprague discloses the desirability of a small shift of a center wavelength which may be caused by changes in incident angle (see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague).
Nonetheless, Sprague does not appear to explicitly disclose:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm.
However, it has been held that where the general conditions of the claim are disclosed in the art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Sprague discloses the known correlation between low angular shift and greater noise rejection (see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed small shift of center wavelength caused by increase in incident angle for the device of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve a narrower passband and hence greater noise rejection, as evidenced by paragraphs [0003], [0016], [0019], [0021] of Sprague.
Furthermore, Eisenhammer is related to Sprague with respect to infrared bandpass filters comprising alternating high and low refractive index layers.
Eisenhammer teaches:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm (angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm; paragraphs [0012], [0050], [0055], [0061], [0064] of Eisenhammer).
It would have been obvious (or further obvious) to one of ordinary skill in the art before the effective filing date of the claimed invention to select the small center wavelength shift of Eisenhammer, because such small shift enables sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter, as taught in Abstract and paragraph [0006] of Eisenhammer.

Regarding Claim 4, Sprague or Sprague-Eisenhammer discloses:  wherein the second multilayer film comprises:  a plurality of Si:NH layers, wherein a refraction index of each Si:NH layer is greater than 3.5 in the wavelength range between about 800 nm and 1100 nm, and an extinction coefficient of the each Si:NH layer is less than 0.0002; and a plurality of low refraction index layers, stacking with the plurality of Si:NH layers alternatively, wherein the refraction index of each low refraction index layer is less than 3 in the wavelength range between 800 nm and 1100 nm; wherein a difference value between the refraction index of the each Si:NH layer and the low refraction index layer is greater than 0.5 (the disclosures of Sprague regarding the layers of either stack 110, 112 appear to be applicable to the other of stack 110, 112, thus satisfying the claimed requirements [see rejection of Claim 1 above for specific citations to Sprague]; however, in any event, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04, Section VI, Subsection B, citing In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)], and in the present case, the limitations of Claim 4 are merely a duplication of the layer stack recited in Claim 1 [albeit with less detail than the stack of Claim 1], wherein duplicating such stack would have the same predictable effect of further filtering light which is incident upon the interference filter).

Regarding Claim 7, as best understood, Sprague or Sprague-Eisenhammer discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 12 nm (as explained above in the rejection of Claim 1, it would have been obvious to select the claimed small center wavelength shift because Sprague discloses the desirability of small shift of center wavelength due to changes in incident angle, and that a small amount shift enables a narrower passband and hence greater noise rejection [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Eisenhammer explicitly teaches an angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm, wherein such small angle shift is desirable for enabling sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter [see, e.g., Abstract and paragraphs [0006], [0012], [0050], [0055], [0061], [0064] of Eisenhammer]).

Regarding Claim 8, Sprague or Sprague-Eisenhammer discloses:  wherein the sum of the number of layers of the Si:NH layer and the number of layers of the low refraction index layer is less than 39 layers (less than 39 layers are shown in FIG. 4 of Sprague, but see also Claim 1 of Sprague which discloses four layers by virtue of its disclosure of:  “a layers stack comprising plurality of layers of at least:  layers [i.e., 2 or more layers] of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N) and layers [i.e., 2 or more layers] of one or more dielectric materials having a refractive index lower than the refractive index of the a-Si:H,N”).

Regarding Claim 9, Sprague-Eisenhammer discloses:  wherein a total thickness of the plurality of Si:NH layers and the plurality of low refraction index layers is less than 4.5 µm (total layer thickness may range from approximately 2480 nm [2.48 µm] to 4100 nm [4.1 µm]; paragraphs [0055]-[0061] of Eisenhammer).

Regarding Claim 12, as best understood, Sprague or Sprague-Eisenhammer discloses:  wherein the material of the low refraction index layer is SiO.sub.2, the refraction index of the low refraction index layer is between 1.4 and 1.5 in a wavelength range between 800 nm and 1100 nm (the low refractive index layers of stack 110 or stack 112 may be SiO.sub.2 106 and/or Si.sub.3N.sub.4 108, wherein silicon dioxide [SiO.sub.2] having n.about.1.4-1.5; paragraphs [0020], [0029] and FIG. 4 of Sprague).

Regarding Claim 13, Sprague or Sprague-Eisenhammer discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 11.8 nm (as explained above in the rejection of Claim 1, it would have been obvious to select the claimed small center wavelength shift because Sprague discloses the desirability of small shift of center wavelength due to changes in incident angle, and that a small amount shift enables a narrower passband and hence greater noise rejection [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Eisenhammer explicitly teaches an angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm, wherein such small angle shift is desirable for enabling sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter [see, e.g., Abstract and paragraphs [0006], [0012], [0050], [0055], [0061], [0064] of Eisenhammer]).

Regarding Claim 17, Sprague or Sprague-Eisenhammer discloses:  wherein the extinction coefficient of the Si:NH layer is less than 0.00012 in the wavelength range between 800 nm and 1100 nm (as discussed above in the rejection of Claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a low extinction coefficient of the a-Si:H,N [nitrogen-added amorphous hydrogenated silicon] layers of Sprague, in accordance with routine optimization or discovery of workable ranges, in order to achieve the desired high transmission of the interference filter comprising such layers, as evidenced by paragraphs [0003], [0010], [0014]-[0018] of Sprague).

Regarding Claim 18, Sprague or Sprague-Eisenhammer discloses:  wherein a transmissivity of the pass band is greater than 90% in the wavelength between 800 nm and 1100 nm (Sprague discloses the desirability of high transmissivity in the passband wavelength range [see, e.g., Abstract and paragraphs [0014]-[0017] and FIGS. 2, 3 of Sprague] and Eisenhammer explicitly discloses transmittance of greater than 90% within the wavelength range between 800 nm and 1100 nm [see, e.g., FIGS. 1, 2, 4b, 5b, 6, 8e, 8f, 8g, 9b, 9c, 10b, 11b of Eisenhammer]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague or Sprague-Eisenhammer in view of Ockenfuss et al., US 2017/0357033, previously-cited.
Regarding Claim 10, Sprague or Sprague-Eisenhammer does not appear to explicitly disclose:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 7.
Ockenfuss is related to Sprague and Eisenhammer with respect to devices involving optical interference.
Ockenfuss teaches:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 7 (in a display device having optical interference, a protective coating is added having a hardness of at least about 8 on the Mohs scale, e.g., 9 or 9.5; Abstract and paragraphs [0002], [0003], [0004], [0036], [0037] of Ockenfuss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Mohs hardness of Ockenfuss for the device of Sprague or Sprague-Eisenhammer because such degree of hardness provides a protective effect and durability to the device, as taught in paragraphs [0004], [0036], [0037] of Ockenfuss.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague or Sprague-Eisenhammer in view of Wach, US 7,901,870, previously-cited.
Regarding Claim 14, as best understood, Sprague or Sprague-Eisenhammer discloses:  wherein the material of the low refraction index layer is SiNOH; the refraction index of the low refraction index layer is between 1.5 and 2 in a wavelength range between 800 nm and 1100 nm.
Wach is related to Sprague and Eisenhammer with respect to optical wavelength filtering.
Wach teaches:  wherein the material of the low refraction index layer is SiNOH; the refraction index of the low refraction index layer is between 1.5 and 2 in a wavelength range between 800 nm and 1100 nm (in a silicon oxynitride optical thin film 320 of an interference filter, residual hydrogen 340 in the optical thin film 320 may serve to enhance an index of refraction adjustment, wherein refractive index can range from 1.46 to 2.3, or from 1.47 to 2.0; column 1, lines 24-49 and column 5, lines 13-20 and column 15, lines 40-58 and column 21, lines 4-18 and column 26, lines 13-28 of Wach; see also Wach’s citation of “Photo-Induced Refractive Index Change in Hydrogenated Amorphous Silicon Oxynitride,” by H. Kato, M. Fujimaki, T. Noma, and Y. Ohki, in the Journal of Applied Physics, vol. 91, No. 10, pp. 6350-6353, May 15, 2002 found on page 9, second column of Wach).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the SiNOH of Wach for the low refraction index layer of Sprague or Sprague-Eisenhammer because such type of layer is suitable for use as a low refractive index layer in an interference filter, especially for its ability to “fine tune” its refractive index based on hydrogren and/or oxygen, as taught in column 15, lines 14-58 and column 24, lines 27-47 and column 26, lines 13-28 of Wach.

Regarding Claim 15, Sprague-Wach or Sprague-Eisenhammer-Wach discloses:  wherein when an incident angle is changed from 0 degrees to 30 degrees, the center wavelength of the pass band is shifted less than 11.1 nm (as explained above in the rejection of Claim 1, it would have been obvious to select the claimed small center wavelength shift because Sprague discloses the desirability of small shift of center wavelength due to changes in incident angle, and that a small amount shift enables a narrower passband and hence greater noise rejection [see, e.g., paragraphs [0003], [0016], [0019], [0021] of Sprague], and Eisenhammer explicitly teaches an angle shift from 0.degree. to 30.degree. at a center wavelength of 860 nm is about 9 nm or 9.5 nm or 8.5 nm or 9.7 nm or 8.6 nm or 9.3 nm, wherein such small angle shift is desirable for enabling sufficient transmittance over an entire angle range, as well as very good blocking of radiation outside the spectral range of the filter [see, e.g., Abstract and paragraphs [0006], [0012], [0050], [0055], [0061], [0064] of Eisenhammer]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague-Wach or Sprague-Eisenhammer-Wach in view of Ockenfuss et al., US 2017/0357033, previously-cited.
Regarding Claim 16, Sprague-Wach or Sprague-Eisenhammer-Wach does not appear to explicitly disclose:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 9.
Ockenfuss is related to Sprague and Eisenhammer and Wach with respect to devices involving optical interference.
Ockenfuss teaches:  wherein the hardness of the infrared band pass filter is greater than Mohs hardness 9 (in a display device having optical interference, a protective coating is added having a hardness of at least about 8 on the Mohs scale, e.g., 9 or 9.5; Abstract and paragraphs [0002], [0003], [0004], [0036], [0037] of Ockenfuss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Mohs hardness of Ockenfuss for the device of Sprague-Wach or Sprague-Eisenhammer-Wach because such degree of hardness provides a protective effect and durability to the device, as taught in paragraphs [0004], [0036], [0037] of Ockenfuss.

Examiner Note – Consider Entirety of References
Although various text and figures of cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872